DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 12, and 18 have been amended. Claims 13-17 have been canceled. Claims 1-12, and 18 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Claim Interpretation has been withdrawn.
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2016/0225681 A1 – hereinafter Asakura) in view of Okada (US20150243536A1 –hereinafter Okada) in view of Zhou (US2017/0116319 A1 submitted by applicant –hereinafter Zhou) and further Lee et al. (US 20140135968A1 -hereinafter Lee).
Regarding Claim 1, Asakura teaches a data processing method for processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see abstract and [0134]; Asakura: “combinations of wavelength candidates D101 and D103”), 
a step of setting change timing for reference data (see Fig. 23 and [0138]; Asakura: “time interval 1 input field D102 of the display D100 shown in FIG. 23”, and “time interval 2 input field D104”. See [0134]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing.” See [0134]; Asakura: “changed recipe candidate D105 are created from the information on wavelength candidates”. That is, the time interval is inputted to perform the analysis of the changed recipe parameter candidate. Inputting the time interval reads on “setting change timing” and changed recipe parameter reads on “reference data”) which is data selected from the plurality of pieces of unit-processing data (see Fig. 15 and [0106]; Asakura: “FIG. 15 shows an APC setup data candidate table 28 a as an example of the APC and is data to be compared with each piece of unit-processing data (see [0179]; Asakura: “the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4”), 
a step of changing the reference data to new reference data at a timing set in the change timing setting step (see Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”), 
However, Asakura does not explicitly teach: … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data, the unit-processing being performed in a cleaning apparatus that cleans substrates; the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus; and wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
However, Asakura does not explicitly teach: the unit-processing being performed in a cleaning apparatus that cleans substrates; the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus; … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data; and wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”); 
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data; and wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Zhou from the same or similar field of endeavor teaches:
… by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0053]; Zhou: “The semiconductor manufacturing device includes a plurality of processing units for performing predetermined processing on semiconductor substrates, and each of the processing units measures operation data indicating an operating state, at predetermined time ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asakura and Okada to include Zhou’s features of processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data. Doing so would to analyze the data to specify a unit where abnormality has occurred. (Zhou, [0005])
However, it does not explicitly teach: wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Lee from the same or similar field of endeavor teaches: wherein the reference data is defined for each recipe (see Fig. 2 and [0052]; Lee: “the facility computer 30 sets up a recipe of the manufacturing facility 10 for a corresponding unit process (S10).” See [0053]; Lee: “facility computer 30 collects reference data of the manufacturing facility 10 from the detector 20 (S20). The reference data may be reference monitoring data being obtained from the manufacturing facility 10 set to be a reference recipe.” That is, the reference data is collected from the recipe.) and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same. (see Fig. 2 and [0053]; Lee: “The reference data may be reference monitoring data being obtained from the manufacturing facility 10 set to be a reference recipe.” See [0059]; Lee: “if the facility That is, the reference data before changing the reference data and the renew reference data have the same recipe.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asakura, Okada, and Zhou to include Lee’s features of the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same. Doing so would control the implementation of the unit process and stably maintain the semiconductor manufacturing facility. (Lee, [0003] and [0005])

Regarding Claim 2, the combination of Asakura, Okada, Zhou, and Lee teaches all the limitations of claim 1 above, Asakura further teaches wherein in the reference data changing step (see Fig. 24 and [0177]), ranking on a plurality of pieces of unit-processing data is performed based on an evaluation value calculated for each piece of unit-processing data (see Fig. 15 and [0106]; Asakura teaches an evaluation result field 282. See Fig. 24 and [0179]; Asakura teaches overall evaluation 2407), and unit-processing data to be set as the reference data after change is determined based on a result of the ranking (see Fig. 24 and [0179]; Asakura teaches “the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24”).

Regarding Claim 3, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 2 above, Asakura further teaches wherein in the reference data changing step (see Fig. 24 and [0177]), the unit- processing data ranked as a first by the ranking is defined as the reference data after change (see Fig. 24 and [0179]; Asakura teaches “the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24”. See Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”).

Regarding Claim 4, the combination of Asakura, Okada, Zhou, and Lee teaches all the limitations of claim 2 above, Asakura further teaches wherein the reference data changing step includes 
a ranking displaying step of displaying attribute data representing attributes of the plurality of pieces of unit­ processing data in a ranking format in accordance with the result of the ranking (see Fig. 24 and [0179]; Asakura: "The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4."), and 
a reference data selecting step of selecting attribute data of unit-processing data to be set as the reference data after change from the plurality of pieces of attribute data displayed in the ranking display step (see [0179]; Asakura: the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4 "").

Regarding Claim 5, the combination of Asakura, Okada, Zhou, and Lee teaches all the limitations of claim 1 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed (see Fig. 23 and [0138]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing. First, combinations of wavelength candidates D101 and D103, time interval candidates D102 and D104, and changed recipe candidate D105 are created from the information on wavelength candidates, time interval candidates and changed recipe candidates as entered on the display D100”).

Regarding Claim 18, Asakura teaches a non-transitory computer-readable recording medium having recorded therein a data processing program for processing a plurality of pieces of unit-processing data 
a step of setting change timing for reference data (see Fig. 23 and [0138]; Asakura: “ time interval 1 input field D102 of the display D100 shown in FIG. 23”, and “time interval 2 input field D104”. See [0134]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing.” See [0134]; Asakura: “changed recipe candidate D105 are created from the information on wavelength candidates”. That is, the time interval is inputted to perform the analysis of the changed recipe parameter candidate. Inputting the time interval reads on “setting change timing” and changed recipe parameter reads on “reference data”) which is data selected from the plurality of pieces of unit-processing data (see Fig. 15 and [0106]; Asakura: “FIG. 15 shows an APC setup data candidate table 28 a as an example of the APC setup data candidate storage area 28.”) and is data to be compared with each piece of unit-processing data (see [0179]; Asakura: “the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4”), 
a step of changing the reference data to new reference data at a timing set in the change timing setting step (see Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”).
the unit-processing being performed in a cleaning apparatus that cleans substrates; the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus; … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data; wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”); 
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data; wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Zhou from the same or similar field of endeavor teaches:
… by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0053]; Zhou: “The semiconductor manufacturing device includes a plurality of processing units for performing predetermined processing on semiconductor substrates, and each of the processing ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asakura and Okada to include Zhou’s features of processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data. Doing so would to analyze the data to specify a unit where abnormality has occurred. (Zhou, [0005])
However, it does not explicitly teach: wherein the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same.
Lee from the same or similar field of endeavor teaches: wherein the reference data is defined for each recipe (see Fig. 2 and [0052]; Lee: “the facility computer 30 sets up a recipe of the manufacturing facility 10 for a corresponding unit process (S10).” See [0053]; Lee: “facility computer 30 collects reference data of the manufacturing facility 10 from the detector 20 (S20). The reference data may be reference monitoring data being obtained from the manufacturing facility 10 set to be a reference recipe.” That is, the reference data is collected from the recipe.) and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same. (see Fig. 2 and [0053]; Lee: “The reference data may be reference monitoring data being obtained from the That is, the reference data before changing the reference data and the renew reference data have the same recipe.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asakura, Okada, and Zhou to include Lee’s features of the reference data is defined for each recipe and a recipe corresponding to the reference data before changing the reference data and a recipe corresponding to the new reference data are the same. Doing so would control the implementation of the unit process and stably maintain the semiconductor manufacturing facility. (Lee, [0003] and [0005])

Claims 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Lee further in view of Asai et al. (US2012/0253724A1 –hereinafter Asai).
Regarding Claim 6, the combination of Asakura, Okada, Zhou, and Lee teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus.
Asai from the same or similar field of endeavor teaches wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0044]; Asai: “The following operations are executed based .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Okada, Zhou, and Lee to include Asai’s features of processing executed as one recipe for one substrate by a substrate processing apparatus. Doing so would monitor the data to determine whether the apparatus is operating in a normal condition. (Asai, [0003])

Regarding Claim 7, the combination of Asakura, Okada, Zhou, Lee, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval 63at which the reference data is changed for each (see [0007]; Asakura: “The present invention has an object to provide a plasma processing apparatus, plasma processing method, and plasma processing analysis method which determine a combination of a changed recipe parameter and data parameters (wavelength and time interval for spectroscopic measurement data) which ensures that change in the correlation is small even when the recipe is changed.”).
However, it does not explicitly teach substrate processing apparatus.
substrate processing apparatus (see [0006]; Okada: “The present invention is intended for a substrate processing apparatus”).
The same motivation to combine Asakura and Okada set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 9, the combination of Asakura, Okada, Zhou, Lee, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed for each recipe (see Fig. 23 and [0138]; Asakura: “combinations of wavelength candidates D101 and D103, time interval candidates D102 and D104, and changed recipe candidate D105 are created from the information on wavelength candidates, time interval candidates and changed recipe candidates as entered on the display D100”).

Regarding Claim 10, the combination of Asakura, Okada, Zhou, Lee, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein
in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed for each processing unit (see [0138]; Asakura: “The arithmetic processing section 21 creates a plurality of combinations of two wavelengths, two time intervals, and a changed recipe parameter”. That is, processing section reads on ‘process unit’).
the substrate processing apparatus includes a plurality of processing units that processes a substrate, 
Asai from the same or similar field of endeavor teaches the substrate processing apparatus includes a plurality of processing units that processes a substrate (see [0011]; Asai: “method of data analyzing data of a substrate processing apparatus, the method comprising: storing measurement data transmitted from the substrate processing apparatus for processing a substrate”),
The same motivation to combine Asakura, Okada, Zhou, Lee, and Asai set forth for Claim 6 equally applies to Claim 10.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Lee in view of Asai further in view of Nakano et al. (US 2015/0253762 A1 – hereinafter Nakano).
Regarding Claim 8, the combination of Asakura, Okada, Zhou, Lee, and Asai teaches all the limitations of claim 6 above, Asaikura teaches wherein in the change timing setting step (see Fig. 23 and [0138]),
However, it does not explicitly teach setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate processing apparatus is introduced.
Nakano from the same or similar field of endeavor teaches wherein in the change timing setting step, setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate processing apparatus is introduced  (see [0061]; .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Okada, Zhou, Lee, and Asai to include Nakano’s features of setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate processing apparatus is introduced. Doing so would collect various data from each substrate processing apparatus installed in a semiconductor manufacturing factory in order to save energy for each substrate processing apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Lee in view of Asai further in view of Takahashi et al. (US 2009/0276076 A 1 - hereinafter Takahashi).
Regarding Claim 11, the combination of Asakura, Okada, Zhou, and Lee teaches all the limitations of claim 1 above, Asakura further teaches wherein, in the change timing setting step (see Fig. 23 and [0138]), 
However, it does not explicitly teach the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus, and {02552394.1}setting of the change timing is performed by designating the number of times of processing for each recipe.
Asai from the same or similar field of endeavor teaches the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0044]; Asai: “The following operations are executed based on, for example, a conveyance recipe. The conveyance recipe is used to carry the wafer 200 within the substrate processing apparatus 100 and is applied to a substrate processing procedure, for example, together with a process recipe for executing substrate processing.”), 
The same motivation to combine Asakura, Okada, Zhou, Lee, and Asai set forth for Claim 6 equally applies to Claim 11.
However, it does not explicitly teach setting of the change timing is performed by designating the number of times of processing for each recipe.  
Takahashi from the same or similar field of endeavor teaches setting of the change timing is performed by designating the number of times of processing for each recipe (see [0009]; Takahashi: “the output instruction received by the instruction receiving unit includes an instruction for designating one or more desired number of times of execution of a sub-recipe among plural number of times of execution of the sub-recipe in the recipe”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asakura, Okada, Zhou, Lee, and Asai to include Takahashi’s features of setting of the change timing is performed by designating the number of times of processing for each recipe. Doing so would repeatedly perform a process easily to flexibly use the measurement information for various purposes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Lee in view of Asai further in view of Koshimaki et al. (US 2016/0078163A1 –hereinafter Koshimaki).
Regarding Claim 12, the combination of Asakura, Okada, Zhou, Lee, and Asai teaches all the limitations of claim 6 above, Asakura further teaches 
wherein the (see [0060]; Asakura: “The control section 13 gives commands to the plasma processing section 11 and receives spectroscopic measurement data obtained by the spectroscope 12 and performs processing to change the recipe as described later in recipe change control (Advanced Process control: APC).”), and (see [0177]; Asakura: “D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”)
However, it does not explicitly teach substrate processing apparatus, irrespective of a content of the setting of the change timing, …
Okada from the same or similar field of endeavor teaches substrate processing apparatus (see [0006]; Okada: “The present invention is intended for a substrate processing apparatus”).
The same motivation to combine Asakura and Okada set forth for Claim 1 equally applies to Claim 12.
irrespective of a content of the setting of the change timing, …
Koshimaki from the same or similar field of endeavor teaches: irrespective of a content of the setting of the change timing, … (see [0048]; Koshimaki: “presence of the editing command may be detected, for example, by asking whether the editing command is present through a dialog or the like displayed on a screen, or by managing the presence of the editing command according to time.” See [0049]; Koshimaki: “When there is an editing command in Operation S16, the management apparatus 10 performs the editing, that is, the modification of the same name file obtained from the device #2 to the device #n [S17], and outputs, that is, transmits, the modified file to the device #2 to the device #n through the network 31 [S18].”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Okada, Zhou, and Asai to include Koshimaki’s features of irrespective of a content of the setting of the change timing. Doing so would determine whether the updating file is necessary to increase the operation rate of the device.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 8) which recites:
The amendment makes it clear that the method claimed in claim 1 is not concerned with the changing of a recipe, but concerned with designating a point in time for changing the reference data for a given recipe, which is not taught or suggested by the cited references. For at least the foregoing reasons, claim 1, claims depending from claim 1, and claim 18 should not be rejected as obvious.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Lee, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuchi (US 20090088997 A1) discloses the recipe data is used as master recipe data that serves as a reference for comparison-target recipe data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117